IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARTHA DUARTE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2607

MT. SINAI MEDICAL CENTER/
OPTACOMP,

      Respondent.

___________________________/


Opinion filed September 24, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

William F. Souza of the Law Offices of William F. Souza, North Miami Beach, for
Petitioner.

Michele E. Ready of Walton Lantaff Schroeder & Carson LLP, Miami, for
Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.